Citation Nr: 0915002	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability as secondary to right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Jurisdiction over the claims folder 
subsequently was returned to the RO in New York, New York.


FINDINGS OF FACT

1.  Chronic right knee disability was not present within one 
year of the Veteran's discharge from service, and the 
Veteran's current right knee disability is not etiologically 
related to service.

2.  The Veteran's left knee disability was not caused or 
chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left knee disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in March 
2004, prior to the initial adjudication of the claims.  
Although he was not provided with notice regarding the 
initial disability-rating and effective-date elements of his 
claims until March 2006, after the initial adjudication of 
the claims, the Board has determined that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection for right knee disability and left knee 
disability is not warranted.  Consequently, no effective date 
or disability rating will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.  

The record also reflects that service treatment records and 
all other available post-service medical evidence identified 
by the Veteran have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate either claim.  The 
Board is also unaware of any such evidence.

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in response to his claims and that 
no VA medical opinion concerning the etiology of his 
disabilities has been obtained.  In general, an examination 
or opinion is necessary if there is: (1) competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an injury or disease occurred in service; (3) an 
indication that the claimed disability or symptoms may be 
associated with the established in-service injury or disease 
or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as discussed below, there is evidence of in-service 
right knee disability.  However, there is no other evidence 
of any knee disability until 1994, more than 30 years later, 
when the Veteran first complained of left knee problems.  He 
did not complain of right knee problems until 1998, when he 
reported having a one-week history of pain.  In addition, one 
of the Veteran's private physicians indicated that he did not 
believe the Veteran's bilateral knee disability was related 
to service.  Accordingly, the Board finds that a VA 
examination or opinion is not necessary in order to decide 
either claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection can be 
granted for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the knee to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability also 
is compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
right knee disability because it is related to service.

Service treatment records include a report of medical 
examination prepared in April 1963, shortly before the 
Veteran's release from active duty.  This report reflects 
that his lower extremities were clinically evaluated as 
normal.  In a contemporaneous report of medical history, 
however, the Veteran reported a history of a "trick" or 
locked knee and explained that he had experienced difficulty 
bending the knee, particularly in cold and wet weather, since 
1962.

The earliest post-service medical evidence of right knee 
disability is an April 1998 private treatment record, which 
notes that the Veteran reported a one-week history of right 
knee pain and no history of injury.  Physical examination 
revealed that the Veteran walked with a normal gait but that 
there were swelling and tenderness in the knee.  An X-ray 
study was negative, and diagnostic assessments of right knee 
pain and rule-out tendinitis were rendered.  In February 
2001, the Veteran complained of a large effusion in his knee.  
A May 2001 magnetic resonance imaging (MRI) study showed 
osteoarthritis and meniscal tears, and the Veteran underwent 
arthroscopic meniscectomy in October 2001.  A diagnostic 
assessment of osteoarthritis was rendered by his private 
physician in January 2003.

In sum, the medical evidence of record establishes that the 
Veteran complained of right knee problems prior to his 
release from active duty and that he currently has right knee 
disability.  However, there is no competent and credible 
evidence that he developed arthritis of the right knee within 
one year of his discharge from service or that his current 
knee disability is related to his reported in-service knee 
problems.  In this regard, the Board notes there is no 
medical evidence of any right knee condition until April 
1998, more than 30 years after the Veteran's release from 
active duty.  Notably, when the Veteran was treated for left 
knee pain by his private physician in December 1994, he did 
not report having a history of or any current right knee 
problems.

The Board acknowledges the Veteran's contention that his 
disability has existed since service but notes that he has 
provided several inconsistent accounts of the onset of his 
current disability.  In August 2004, he told his VA health 
care providers that his right knee problems began during 
service, but in October 2004 he told them that he had 
experienced bilateral knee pain, right greater than left, 
since the 1980s.  These conflicting accounts also differ from 
those he provided to his private physician.  Specifically, 
the April 1998 treatment record notes his report of a one-
week history of right knee pain, and a July 2003 letter from 
his private physician indicates that he had been experiencing 
right knee pain for four years.

With respect to medical nexus, the record contains a brief 
questionnaire completed by the Veteran's private physician in 
June 2004 which reflects his opinion that the Veteran's knee 
condition is not related to service.  The physician indicated 
that he had not reviewed the Veteran's treatment records, but 
he did indicate that he was an orthopedic specialist and that 
he had treated the Veteran for his knee condition for five 
years.  Although the Board has not relied on this opinion in 
deciding the claim since the physician did not review the 
Veteran's treatment records, the Board notes that it is 
consistent with the competent and credible evidence of record 
establishing that the Veteran's current right knee disability 
began several decades after service.

Since there is no evidence of arthritis of the right knee 
within one year of the Veteran's release from active duty, 
and since the record shows that no chronic right knee 
disability existed until more than 30 years after service, 
the preponderance of the evidence is against the claim.  
Accordingly, service connection for right knee disability is 
not warranted.

The Veteran also contends that service connection is 
warranted on a secondary basis for left knee disability 
because it is related to his right knee disability.  The 
Board notes that the Veteran does not contend, and the 
evidence does not show, that service connection for left knee 
disability is warranted on a direct or presumptive basis.  No 
problems related to the left are noted in the service 
treatment records, and the earliest evidence of left knee 
disability is dated in December 1994, more than 30 years 
after the Veteran's release from active duty.  Moreover, as 
explained above, the Veteran's right knee disability is not 
service connected.  Accordingly, service connection for left 
knee disability is not warranted.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability as 
secondary to right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


